DETAILED ACTION
Response to Amendment
This Office Action is in response to the Applicant’s amendments filed on May 07, 2021.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or fairly suggest a second allocation of data for constructing the OFDM symbols for broadcast information data transmission without allocating data of the broadcast information data transmission to the additional subcarriers positioned in respective centers of the frequency channels on the M contiguous frequency channels, as recited in independent claim 1.

With regards to claim 1, the closest prior art reference of record, Steer et al. (US 2003/0103445), discloses the equipment may be designed with a capability to adapt the radio transmission techniques quickly to respond to changes in the channel conditions. The response may include changes in the modulation techniques, coding techniques or antenna configurations for, say, beam tracking. Typically this adaptation involves a feedback control loop in which the channel conditions are measured at a remote receiver.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on (571)272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A. A./Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472